Shepley, C. J.
— The former action between these parties *181was founded upon the statute ch. 32, § 29, and the declaration must have alleged, that the same pauper had a legal settlement in the town of Paris. The settlement of the pauper was therefore involved in the trial upon the merits.
The plaintiffs insist, that the judgment against them in the former action is not a bar to their recovery in this action. That the town against which an action is commenced is alone estopped by a judgment against it.
To recover in legal proceedings is to be successful in a suit. It is to obtain a favorable judgment. The word recovery, as used in the statute, means the obtaining of a final judgment in such a suit. When a defendant has obtained a judgment against a plaintiff in a suit, he in legal language is said to have recovered in that suit.
If the former judgment had been specially pleaded in bar of this action, an appropriate averment would have been, that the defendants recovered judgment.
The language of the statute makes no distinction between parties plaintiff and defendant respecting the effect of a recovery in such an action. The town against which the recovery is had, is to be barred by it.
There can be no just reason to conclude from the language of the 30th section, or from the general provisions of the statute, that it was the intention, that one of the towns only should be barred by such a recovery. The intention appears to have been, that the settlements of paupers should be finally determined between the parties in one action, and not to have repeated and continued litigation between them respecting it. It was not intended to permit a town, which had commenced an action and been defeated in it, to continue to litigate the same settlement with the same town as often as it pleased, while it failed to obtain a judgment in its favor. This would be permitted by the construction contended for.
By the words “ in any future action brought for the support of the same pauper,” must be intended any action brought or to be tried subsequently to the one, in which the recovery was had. If not, a town might commence several actions be*182fore a trial was had in one, and thus have several decisions upon the same settlement between the same towns, while it was evidently the intention to have the settlement between them finally determined in one action.

Nonsuit confirmed.